Citation Nr: 1328767	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  07-12 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina
 
 
THE ISSUE
 
Entitlement to service connection for a skin disability to include tinea versicolor also claimed as due to an undiagnosed illness.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from December 1988 to March 1989, from July to October 1989, and from December 1990 to June 1991.  The Veteran also had Reserve service. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 
 
In February 2009, the Board denied the Veteran's appeal.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the parties filed a Joint Motion for Remand.  By subsequent Order, the Court granted the motion and remanded the matter for compliance with the instructions therein. 
 
In November 2010, December 2012, and May 2013 the Board remanded the appeal for additional development.  The case has since returned to the Board.


FINDING OF FACT

In June 2013, prior to the promulgation of a decision in the appeal, VA received notification from the appellant essentially withdrawing his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204. Withdrawal may be made by the appellant.  Id.  

In May 2013, the Veteran was advised that he was being scheduled for a VA examination.  In response, the appellant in June 2013, wrote the following:

"Please stop!  You have no intention of approving my benefits!  My condisions (sic) are over 21+ years old.  You are wasting both of our time to tell me to go to my nearest VA   My claim is over 8 years old!  I have gone to the VA and it was confirmed by the doctor that it was not tinea versicolor ... the doctor didn't know what it was.  I resently (sic) went to jail for 30 days for a sleepwalking incident and am personally sick of you the V.A. denieing (sic) my claim.  I'd be soooooo (sic) much better off with a Christmas card saying "thank you" than a monthly reminder that I was at one time worthy but now no longer needed.  Benefits denied!  You are going to deny me anyway.  Again, please stop sending false hope to a veteran.  I was there when you needed me!  Stop wasting paper & postage, justifying your existence to deny me.  Leave me alone!  Stop denying me, get a job where you actually can do good for others.  

Stop your false hopes! and leave me alone!

The Board also notes that the envelope in which this statement was sent includes the phrase, "Find someone else to justify your existence!  GO AWAY !!!"



In May 2013 the Board remanded the case, in part, with the direction that the "AMC/RO should contact the Veteran and ask him to present to the nearest VA medical center or outpatient clinic on the next occasion that his skin disorder is active.  The Veteran should then notify the AMC/RO that he received VA treatment for his skin disorder."  

The Board acknowledges the merits based argument presented in August 2013 by the Veteran's representative.  The Veteran's statements as quoted above, however, make crystal clear that he has no intention of reporting to a VA medical center.  The appellant unambiguously states that he desires that no additional action be taken on his claim.  There is no evidence that the Veteran is incompetent to make decisions regarding his own claim.  The Board will respect the claimant's decision.

Accordingly, the Board finds that it does not have jurisdiction to review the appeal.  

The appeal is dismissed.


ORDER

The claim of entitlement to service connection for tinea versicolor is dismissed.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


